         Case 3:20-cv-00022-PDW-ARS Document 10 Filed 04/02/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF NORTH DAKOTA

                                                Case No.: 3:20-cv-00022-PDW-ARS
 JOANNE BOOTH,

                      Plaintiff,                STIPULATION OF DISMISSAL
 v.                                             WITH PREJUDICE

 COMENITY BANK,

                      Defendant.




          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff JoAnne Booth

and Defendant Comenity Bank, by and through undersigned counsel, hereby stipulate that

this action and all claims and defenses asserted therein be dismissed, with prejudice. The

parties have further stipulated that each party shall bear their own attorneys’ fees, costs,

and expense.

Dated: April 2, 2020.                       Respectfully submitted,

 JD HAAS & ASSOCIATES, PLLC                 BURR & FORMAN LLP


 /s/ JD Haas                                /s/ Zachary D. Miller
 JD Haas, Esq.                              Zachary D. Miller, Esq. (TN # 32674)
 1120 East 80th Street, Suite 200           222 Second Avenue South, Suite 2000
 Bloomington, MN 55420                      Nashville, TN 37201
 T: (952) 345-1025                          T: (615) 724-3256
 E: jdhaas@jdhaas.com                       F: (615) 724-3356
 Attorneys for Plaintiff,                   E: zmiller@burr.com
 JoAnne Booth                               E: agosnell@burr.com
                                            E: sfoshee@burr.com

                                            Attorneys for Defendant

                                              1/2

43267849 v1
         Case 3:20-cv-00022-PDW-ARS Document 10 Filed 04/02/20 Page 2 of 2




                                              Comenity Bank

                                CERTIFICATE OF SERVICE

          I do hereby certify that on April 2, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system and that a Notice of this filing will be sent

by operation of the Court’s Electronic Filing System to all counsel of record.



/s/ Josefina Garcia




                                                 2/2

43267849 v1
